Title: From Thomas Jefferson to James Wood, 3 March 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Monticello Mar. 3. 1780.

  A Doctr. John August Leonhard Kohly, chaplain to Brigadr. Specht’s regiment complains that a considerable sum of money is due to him from a German Doctor Smith who he says is a tavern keeper on the road to Richmond. As he cannot maintain an action for it I have recommended to him to call on Smith personally as the most likely way to sustain his right, and have referred him to you for leave. He also prayed to be allowed to visit some Lutheran brethren citizens of this commonwealth, in Culpepper and Rockingham. My Answer to him was in these words, ‘Your own good sense will suggest to you that the license to take this latter journey must be attended with some difficulties. Your visit is intended to persons not natives of our country, nor personally known to Colo. Wood or myself. Your profession will of course give you influence with them. Your discourses to them will be in a foreign language, and tho’ held in public, will yet be, in effect, as if private. Your present situation would, primâ facie, bespeak your political sentiments to be different from ours. Should this be really the case, it will be in your power to do an injury. However, you may be able to remove these difficulties. I trust you will excuse my mentioning them with candor, as it will be impossible for you to remove objections unless they are made known to you: and I shall be pleased if, by removing them, you may put it in Colo. Wood’s power to gratify you.’ I think he wishes that this latter application not be made known to any person. This with some other passages of his letter induced me to suppose it possible he might be able to take away the force of the objections to the permission he asks. Of this you will be a judge when he shall call on you, which I suppose he  will endeavor to do when you shall be alone. I am Sir with great esteem Your most obedt. servt.,

Th: Jefferson

